NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONAL LABOR RELATIONS                        No. 18-15063
BOARD,
                                                D.C. No. 2:12-cv-01747-LRH-
                Petitioner-Appellee,            CWH

 v.
                                                MEMORANDUM*
LORI IRISH,

                Respondent-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Lori Irish appeals pro se from the district court’s orders on the National

Labor Relations Board’s (“NLRB”) renewed motion for disbursement of funds

pursuant to garnishment in the NLRB’s action under 28 U.S.C. § 3205. We have




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We vacate and remand.

      In its November 17, 2017 order, the district court granted the NLRB’s

renewed motion for disbursement of funds and denied Irish’s motions seeking

release of seized funds after finding that Irish had a substantial nonexempt interest

in the subject account held with garnishee J.P. Morgan Chase Bank. See 28 U.S.C

§ 3205(a).

      In its February 5, 2019 order, the district court vacated its November 17,

2017 order and directed the NLRB to remit $1,319.58 to Irish, in light of an

intervening change in Nevada law increasing the personal property exemption limit

for a judgment debtor. See Nev. Rev. Stat. § 21.90(1)(z).

      On appeal, Irish primarily argues that the NLRB failed to comply with the

district court’s February 5, 2019 order because the Board remitted only $996.51 to

her. However, because this issue was not litigated before the district court, we

remand for the district court to determine in the first instance whether the Treasury

Offset Program, 31 U.S.C. § 3720A(a), applies to the distribution of garnished

funds, and whether the NLRB properly remitted only $996.51 to Irish.

      We do not consider Irish’s challenge to the judgment underlying this

garnishment action. This court previously denied Irish’s motion for

reconsideration of the judgment enforcing the NLRB’s August 27, 2010 order. See

Docket Entry No. 15 in Case No. 11-70269.


                                          2                                    18-15063
      We reject as without merit Irish’s contention that the garnishment was

obtained by fraud.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                         3                                     18-15063